Citation Nr: 1718921	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1973 and June 1973 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a November 2012 videoconference hearing.  A transcript is of record.

In a February 2013 decision, the Board remanded the issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include depression, for further development.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD that is related to service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304) were initially provided to the Veteran in the Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

After a complete review of the record and the applicable laws and regulations, the Board finds the claim must be denied.

The VA's duties to notify and assist have been satisfied.  VA's duty to notify was satisfied by a June 2003 letter.  VA's duty to assist was satisfied.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, and lay statements from the Veteran and his representative.  Adequate attempts were made to obtain other relevant records the Veteran identified.  The Veteran was afforded several VA examinations.  The examiners reviewed the Veteran's claims file, conducted mental status examinations, and performed psychometric testing.  The Board finds these examinations and their associated reports to be adequate because they contain sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Initially, the Board notes that no VA examiner has found the Veteran met the DSM-IV or DSM-5 criteria for PTSD.  However, VA treatment records indicate he was diagnosed with and treated for PTSD following an occupational incident.

A July 2000 letter from Dr. B. asserted the Veteran was first treated for symptoms consistent with PTSD immediately following an incident while he was working as a longshoreman on a boat in May 2000.  He watched a coworker be crushed to death when a heavy object fell from a crane.  A June 2001 letter from Dr. B. stated the Veteran demonstrated symptoms of PTSD following the occupational incident.  The Veteran was referred to the VA PTSD clinic to address his multiple traumas.  Although the letter lists past traumas, it is clear the occupational incident was the source of the Veteran's PTSD symptoms.

In his December 2000 VA PTSD intake report, and consistently throughout his PTSD treatment, the Veteran discussed witnessing his coworker die as the stressful event that caused his symptoms.  In a September 2015 VA treatment record, it was noted the Veteran had past symptoms of PTSD related to a non-military work incident when he witnessed an injury at work.  It was also noted that all original PTSD symptoms had resolved.

In March 2003, the Veteran submitted a stressor statement in support of his claim for PTSD, claiming he almost crashed while operating a boat in service.  However, post-service treatment records do not show the Veteran ever complained of this event while obtaining psychiatric treatment.  No physician has relied on this event as a basis for a possible PTSD diagnosis.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353   (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").

The overwhelming evidence is against a finding that the Veteran's PTSD is related to his active duty service.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran has consistently claimed his depression began in service after the murder of his sister.

The Veteran has received several VA psychiatric evaluations.  However, none of these provided any rationale as to the etiology of his psychiatric disorder.  The March 2004 VA evaluation diagnosed the Veteran with dysthymia and stated it was not service connected with no further reasoning.  Pursuant to the February 2013 remand instructions, the Veteran was afforded a VA examination in February 2014.  The February 2014 examiner opined "although it is in the realm of medical possibility that his currently diagnosed psychiatric disorder is related to his active duty military service . . . there is insufficient medical evidence to support 50/50 probability of causation."  The examiner found the weight of the medical evidence was against the Veteran's claims, but did not discuss any of that medical evidence in the rationale.  In rendering an opinion, the examiner relied on the fact that the Veteran only sought counseling from a chaplain while in service and did not seek psychiatric treatment until 15 years after separating.  The Board finds this rationale to be inadequate and inconsistent with evidence of record.

A letter dated November 1974 from a Human Relations Counselor in support of the Veteran's request for a humanitarian reassignment is contained in his military personnel file.  The letter stated the Veteran had been seen for counseling on several occasions because he was extremely concerned about the welfare of his family, which he supported financially.  The letter went on to state that his anxieties intensified after the murder of his sister and he was under significant mental and emotional strain.  An endorsement of the Veteran's request for a humanitarian reassignment dated December 1974 stated that the family of his sister's suspected murder continued to harass his surviving family, which created a great deal of concern and anxiety for him.  He was reassigned to New Orleans from July 1975 through July 1976.

Despite being reassigned to New Orleans, in May 1975, it was recommended that the Veteran be discharged due to hardship because his family problem prevented him from adequately performing his duties, and as of February 1975 he had six reports of offenses containing seven charges.  In August 1976, the Veteran went absent without leave (AWOL) until January 1977.  He was sentenced to three months of confinement with hard labor and returned to duty following completion of his sentence.
The Veteran was first diagnosed with depression in January 1992.  He was subsequently diagnosed with several other psychiatric disorders including alcohol abuse, major depressive disorder, and dysthymia.  Throughout his treatment, he consistently claimed his sister's murder as a reason for his depression.

Because the opinion regarding whether any current psychiatric disorder other than PTSD, to include depression, had onset or was caused by the Veteran's active service is inadequate, a remand is necessary to obtain an adequate opinion and thus fulfil VA's duty to assist the Veteran in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Obtain any records of VA treatment since September 2015 from the New Orleans VAMC that are relevant to the Veteran's claim of entitlement to service connection for a psychiatric condition other than PTSD, to include depression, and associate any such obtained records with the claims file.

2. Only after obtaining the above identified records, to the extent they exist, the Veteran should be afforded a VA psychiatric examination with an appropriate specialist or specialists to address the causation and etiology of his current psychiatric disorders.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such a review was accomplished.

The examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed psychiatric disorder other than PTSD, to include depression, was incurred during or caused by active service.  The examiner should pay particular attention to the effect of his sister's murder in October 1974.  See above discussion of service events and prior VA examination reports for post-service events.

All opinions are to be accompanied by a detailed rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The examiner should not rely solely on the lack of evidence in the Veteran's service treatment records or the length of time after service before he sought psychiatric treatment.

3. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


